DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 12/3/2021 has been received and entered into record. As a result, claims 1-5 have been amended. Therefore, claims 1-5 are presented for examination.

Information Disclosure Statement
	IDS filed 3/4/2022 and 11/12/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. ("Yamaguchi") [JP 2001-091033, Translation provided by Applicant] in view of Kuwahara et al. ("Kuwahara") [U.S. Pub. 2004/0176858].

With regard to claim 1, Yamaguchi teaches a remote control for an air-conditioning apparatus, the remote control being used for the air-conditioning apparatus ("a remote controller 10 which transmits instruction data for instructing the indoor unit 20 to start and stop an air-conditioning operation [par. 0006]") that includes an outdoor unit and an indoor unit connected to the outdoor unit by a pipe to condition air in an indoor room ("The outdoor unit 30 and the indoor unit 20 are connected to each other so as to mutually circulate a heat exchange medium such as a refrigerant [par. 0020]"), 
the remote control being configured to bi-directionally communicate with the indoor unit (see [fig. 1] where Remote Controller (10) bi-directionally communicates with Indoor Unit (20) via Reception Unit (13) and Transmission Unit (14)), the remote control comprising: 
a first segment display in which two or more seven-segments are arranged (see [fig. 3] where Display Unit (12b) has four seven-segments); 
a second segment display in which two or more seven-segments are arranged (see [fig. 3] where upper Display Unit (12a) has two seven-segments); and 
a hardware controller ("remote controller 10 incudes a control unit 15 [par. 0028]"), 
wherein, in a failure mode in which a failure in either the outdoor unit or the indoor unit is diagnosed ("When an inspection key 10b for requesting a failure code display request of the remote controller 11 is operated, a failure code display request signal is transmitted … the failure data stored in the system side control unit 25 is transmitted from the indoor unit side transmission unit 23 [par. 0034]" Note: examiner is interpreting "diagnosed" as "detected"), 
the hardware controller makes the first segment display display a transmission code ("display a fault code on the display unit 12 b [par. 0028]") indicating which of the outdoor unit and the indoor unit is diagnosed to thereby identify a failure ("the first character represented the location of the failure … 'U' of the first character indicates a failure in the system of the outdoor unit 30 and the indoor unit 20 … 'C' of the first character indicates a failure in the indoor unit 20 … 'H', and 'J' of the first character indicate a failure in the outdoor unit 30 [par. 0029]" Note: examiner is interpreting this limitation as the transmission code indicates which of the outdoor unit or the indoor unit is diagnosed as having a failure), and 
display an error code being sent from the indoor unit ("display a fault code on the display unit 12b [par. 0028]" and "the failure data stored in the system side control unit 25 is transmitted from the indoor unit side transmission unit 23 [par. 0034]") and representing diagnosis content for the outdoor unit or the indoor unit ("the 2 character represents the type of the failure … 'C9' indicates an abnormality of the room temperature thermistor … 'E6' indicates a compressor failure [par. 0029]").
	Although Yamaguchi teaches the first segment display and the second segment display, where the first segment display displays a code that both indicates which unit has the failure and represents diagnosis content (as presented above), Yamaguchi does not explicitly teach arranging the code so that the second segment display displays the error code representing diagnosis content.
	In an analogous art (remote controller display), Kuwahara teaches a remote controller having a display panel comprising a first display part displaying a transmission code ("The remote controller RC, on the basis of the information transmitted from the main system controller SC5, displays the information identifying the defective water heater WH2 (WH02 in the illustrated example) [par. 0139]" and [fig. 9C] where the upper display part displays the identification information) and a second display that displays an error code representing diagnosis content ("The remote controller RC, on the basis of the information transmitted from the main system controller SC5, displays the … error code showing the type of trouble (311 in the illustrated example) [par. 0139]" and [fig. 9C] where the lower display part displays the diagnosis content).
	Because Yamaguchi teaches a display panel having at least two display parts where the transmission code and the error code are both displayed on one of the display parts (as presented above), and Kuwahara teaches a display panel having two display parts where the first display part displays a transmission code and the second display part displays an error code, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have rearranged Yamaguchi's presentation of the transmission code and the error code to have the codes presented on two different display parts as taught by Kuwahara, because in having done so would not have modified the operation of the remote controller and would merely be a rearrangement of parts where such an arrangement would still allow both the transmission code and error code to be displayed, yielding the predictable result of a user being able to easily see both codes. 
	Additionally, because Yamaguchi teaches where it is beneficial to allowing a display to provide multiple functions by display different types of data [par. 0011] and where a display part which displays temperature can be used to display codes ("When display of the failure code is performed for a predetermined time, a normal display state (a display state such as a set temperature) is set again [par. 0035]"), it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have arranged the transmission code on the display part which displays temperature (e.g., [fig. 4: Display Unit (12a)]) for the benefit of avoiding adding more hardware by allowing display unit 12a to provide multiple functions. 
	Note: In light of Applicant's [par. 0028], examiner is interpreting first segment display and second segment display as two different sections or parts (each comprising two or more seven-segments) of a display. 

With regard to claim 2, the combination above teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches wherein the second segment display is larger than the first segment display (see [fig. 4] where the upper portion of Display Unit (12a) is larger than Display Unit (12b)).

With regard to claim 3, the combination above teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches wherein, in a normal mode in which the air-conditioning apparatus performs air-conditioning operation, the hardware controller makes the second segment display display a set temperature for the indoor unit ("a normal display state (a display state such as a set temperature) is again set [par. 0034]" and see [fig. 4] where the upper portion of Display Unit (12a) displays temperature).

With regard to claim 4, the combination above teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches wherein, in a normal mode in which the air-conditioning apparatus performs air-conditioning operation, the hardware controller makes the first segment display display a current time or a timer time ("in an ON state, normally, a current time is displayed on a display unit 12b [par. 0033]" and see [fig. 4] where Display Unit (12b) displays time).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Kuwahara further in view of Smith et al. ("Smith") [U.S. Pub. 2017/0101999].

With regard to claim 5, the combination of Yamaguchi and Kuwahara teaches the remote control for the air-conditioning apparatus of claim 1. Yamaguchi in the combination further teaches the apparatus comprising: 
a wind speed display part having a plurality of segments to display speed of air sent by the indoor unit ("displaying … air volume [par. 0027]" and "wind speed [par. 0019]" and [fig. 4] showing segments for air speed); and 
a wind direction display part having a plurality of segments to display a direction of the air sent by the indoor unit ("displaying … wind direction [par. 0027]" and "wind direction [par. 0019]" and [fig. 4] showing arrows for wind direction).
The combination does not explicitly teach wherein the hardware controller makes all the segments of the wind speed display part and the wind direction display part light up during the failure mode. 
	In an analogous art (fault detection and display), Smith teaches a remote control that makes a display part light up during a failure mode ("display (502) may show an icon (e.g., an exclamation point in a triangle) on the main control screen when a fault is detected, which will indicate to the user that they should tap "next" button (508) to cycle the screen on display (502) to a fault screen. Of course, remote control (500) could also provide a variety of other types of indications to notify the user of a fault condition (e.g., flashing light, beeping, etc.). [par. 0115]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Yamaguchi's teachings of various display parts, with Smith's teachings of lighting up a display part when a fault occurs, for benefit of clearly indicating to a user that a fault has occurred.
	Additionally, similar to what was presented in the rejection of claim 1 above, Yamaguchi teaches where it is beneficial to allowing a display to provide multiple functions by display different types of data [par. 0011] and even re-using buttons to provide multiple functions [par. 0045]. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have used the segments of the wind speed and wind direction display parts as the portion that lights up, for the benefit of avoiding adding more hardware by allowing the display parts to provide multiple functions.

Response to Arguments
	Applicant's arguments filed 12/3/2021 are summarized and responded to below:
	a) as best understood, the office action intends to cite Yamaguchi, "FIG. 3" instead of FIG. 10 which does not exist in Yamaguchi [remarks page 8]

	With regard to argument a), the examiner agrees. The examiner intended to cite FIG. 3 instead of FIG. 10. The current Office Action has been corrected to reflect the change. 

	b) Claim 1 was amended to overcome the examiner's broad interpretation of "segment display part" which the office action interpreted as meaning any portion of a display. Amended claim 1 omits the phrase "part" and now recites that "the first segment display display[s] a transmission code indicating which of the outdoor unit and the indoor unit is diagnosed ... " and "the second segment display display[s] an error code being sent from the indoor unit and representing diagnosis convent for the outdoor unit or the indoor unit". [remarks page 10]
	c) Kuwahara (e.g., [0058]) discloses a single display, e.g., a liquid crystal panel or a dot matrix display, etc., that freely displays characters, symbols, and graphic patterns (paragraph [0058]), e.g., error information for defective water heater WH02 and error code 311 (FIG. 9C). Kuwahara' s teaching of information freely displayed on a single liquid crystal or dot matrix display clearly does not teach or suggest the transmission code on one segment display ("first segment display") and the error code on a different segment display ("second segment display") [remarks page 10] 

	With regard to arguments b) and c), the examiner respectfully disagrees. Applicant's specification at [par. 0028] and [fig. 4] discloses that the display 4 is a single liquid crystal display where the "first segment display part" and "second segment display part" are portions of the display 4. Thus, even in light of Applicant's amendment removing the phrase "part" the examiner interprets to claimed "first segment display" and "second segment display" as first and second sections or parts of a single display. Thus, Kuwahara's teachings of a display comprising a liquid crystal panel displaying transmission code on an upper section of the display and displaying diagnosis content on a lower section of the display, in combination with Yamaguchi, meets Applicant's newly amended limitations. 

d) Combining Yamaguchi's architecture having a single failure data display 12b that displays the entire failure code, with Kuwahara' s teaching of a single display e.g., FIG. 9C, that indicates both the error code and the defective device, i.e., which freely displays information, would result, at best, in Yamaguchi using Kuwahara' s single liquid crystal panel or dot matrix display as one failure data display part 12b. [remarks page 11]

	With regard to argument d), the examiner respectfully disagrees. As presented in response to arguments b) and c) above, the examiner interprets to claimed "first segment display" and "second segment display" as first and second sections or parts of a single display. Thus, Kuwahara's teachings of a display comprising a liquid crystal panel displaying transmission code on a first section of the display and displaying diagnosis content on a second section of the display, in combination with Yamaguchi, would yield a display where the transmission code would be displayed on the first display of Yamahuchi and the diagnosis content would be displayed on the second display of Yamaguchi.

	e) Kuwahara' s teaching of a display that can freely display all of the characters has no concept of separate first segment display and second segment display for displaying the transmission code and the error code. [remarks page 11]

	With regard to argument e), the examiner respectfully disagrees. As presented in response to arguments b) and c) above, the examiner interprets to claimed "first segment display" and "second segment display" as first and second sections or parts of a single display. As such, Kuwahara's teachings of  a display comprising a liquid crystal panel displaying transmission code on a first section of the display and displaying diagnosis content on a second section of the display, in combination with Yamaguchi, teaches the claimed limitation.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saiki et al. [U.S. Pub. 2016/0138820] teaches a remote control device that causes the display unit to display at least one of a type and a range of an operation state that is able to be switched and set by the operation unit.
	Atchinson et al. [U.S. Pub. 2019/0264939] teaches where a controller is configured to determine that an HVAC system is in a plurality of fault conditions and to individually present, on a display of a user interface, a respective fault code corresponding to each respective fault condition of the plurality of fault conditions in a repeating loop.
	Vie et al. [U.S. Pub. 2015/0187050] teaches seven-segment displays of an HVAC system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119